Atkinson, J.
A suit by a grantor against a grantee, to cancel a deed conveying land, on the ground of fraud practiced by the grantee inducing execution of the deed, and to recover possession of the land and inesne profits, is not a suit respecting title to land, within the meaning of the constitution, which is required to be brought in the county where the land lies, but is a suit for equitable relief, and should be brought in the county of the residence of the defendant. Smith v. Bryan, 34 Ga. 53; Clayton v. Stetson, 101 Ga. 634 (28 S. E. 983) ; Martin v. Gaissert, 134 Ga. 34 (67 S. E. 536); Vizard v. Moody, 115 Ga. 491 (41 S. E. 997) ; Frazier v. Broyles, 145 Ga. 642 (89 S. E. 743).
A suit having been instituted in the county where the land lay, and the petition alleging that the defendant resided in a different county, it was erroneous to overrule a demurrer which raised the question of jurisdiction. Judgment reversed.

All the Justices eoneur.